Name: 81/637/EEC: Commission Decision of 20 July 1981 on the Advisory Committee on Sugar
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-15

 Avis juridique important|31981D063781/637/EEC: Commission Decision of 20 July 1981 on the Advisory Committee on Sugar Official Journal L 231 , 15/08/1981 P. 0035****( 1 ) OJ NO L 122 , 22 . 5 . 1969 , P . 2 . ( 2 ) OJ NO L 355 , 24 . 12 . 1973 , P . 43 . ( 3 ) OJ NO L 221 , 12 . 8 . 1974 , P . 28 . ( 4 ) OJ NO L 177 , 1 . 7 . 1981 , P . 4 . COMMISSION DECISION OF 20 JULY 1981 ON THE ADVISORY COMMITTEE ON SUGAR ( 81/637/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE ON SUGAR WAS SET UP BY COMMISSION DECISION 69/146/EEC ( 1 ), THE TEXT OF WHICH WAS REPLACED BY DECISION 73/422/EEC ( 2 ), AS LAST AMENDED BY DECISION 74/420/EEC ( 3 ); WHEREAS THE NUMBER OF MEMBERS OF THE ADVISORY COMMITTEE SHOULD BE INCREASED NOW THAT ISOGLUCOSE IS COVERED BY COUNCIL REGULATION ( EEC ) NO 1785/81 ( 4 ); WHEREAS THE NUMBER OF MEMBERS IN THE JOINT WORKING PARTY SHOULD ALSO BE INCREASED , TO ENSURE BALANCED REPRESENTATION OF THE REGIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISION 69/146/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 3 IS REPLACED BY THE FOLLOWING : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 46 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : ( A ) 17 TO SUGAR-BEET AND SUGAR-CANE GROWERS ; ( B ) SIX TO PROCESSING COOPERATIVES IN THE SECTOR ; ( C ) 11 TO THE INDUSTRIES PRODUCING SUGAR AND ISOGLUCOSE AND TO THE INDUSTRIES USING SUGAR , OF WHICH : - SEVEN TO SUGAR MANUFACTURERS , - ONE TO ISOGLUCOSE PRODUCERS , - ONE TO THE RAW SUGAR REFINING INDUSTRY , - TWO TO THE INDUSTRIES USING SUGAR ; ( D ) TWO TO THE SUGAR AND MOLASSES TRADE ; ( E ) FIVE TO AGRICULTURAL AND FOOD-INDUSTRY WORKERS ; ( F ) FIVE TO CONSUMERS . ' 2 . ARTICLE 5 ( 1 ) IS REPLACED BY THE FOLLOWING : ' ARTICLE 5 1 . THERE SHALL BE SET UP UNDER THE AUSPICES OF THE COMMITTEE A JOINT WORKING PARTY CONSISTING OF 10 REPRESENTATIVES OF THE SUGAR-BEET AND SUGAR-CANE GROWERS AND 10 REPRESENTATIVES OF THE SUGAR MANUFACTURERS , APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE TRADE ORGANIZATIONS CONCERNED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 4 . MEMBERS OF THE JOINT WORKING PARTY NEED NOT BE MEMBERS OF THE COMMITTEE . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 20 JULY 1981 . DONE AT BRUSSELS , 20 JULY 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN